DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I claims 1-7 and 20-26 in the reply filed on 7/21/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 8/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 and 27 and 34 is/are objected to because of the following informalities:  change “whether” to “whether or not” and “if” to “when”.  Appropriate correction is required.
Claim(s) 2 and 21 and 28 and 35 is/are objected to because of the following informalities:  change “if” to “when”.  Appropriate correction is required.
Claim(s) 20 is/are objected to because of the following informalities:  change “processor, memory” to “processor; memory” and “whether” to “whether or not” and “if” to “when”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2181(IV) states “an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph”. As explained below in the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, claim limitation(s) invoking means plus function does not have sufficient corresponding structure and thus inadequate disclosure. Claim(s) 28-33 fails to resolve the deficiency of claim(s) 27 and is/are thus rejected under similar rationale.
Claim(s) 27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the MPEP 2181(IV) states “an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph”. As explained below in the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, claim limitation(s) invoking means plus function does not have sufficient corresponding structure and thus inadequate disclosure. Claim(s) 28-33 fails to resolve the deficiency of claim(s) 27 and is/are thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 27-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation(s) “means for determining …” of claim 27, “means for refraining…” of claim 27, “means for performing…” of claim 28, “means for performing…” of claim 30, “means for switching…” of claim 33 and “means for performing…” of claim 33 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim(s) is/are 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 20-25, 27-32 and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180323916 by Yang et al. (hereinafter Yang) and in view of US 20200067612 by Wu et al. (hereinafter Wu) and in further view of US 20190124637 by Li et al. (hereinafter Li).

Regarding claim 1, Yang teaches a method for wireless communications, comprising: 
receiving, at a first user equipment (UE) configured for communication, a configuration for performing a cross-link interference (CLI) measurement of a signal transmitted from a second UE (¶ 67, apparatus 510, as a first node of a wireless network, receiving a cross-link interference (CLI) measurement configuration; ¶ 69, apparatus 510 determining whether to perform a CLI measurement in the first measurement slot according to the CLI measurement configuration; ¶ 70, apparatus 510 receiving a CLI reference signal (RS); ¶ 71, apparatus 510 performing the CLI measurement in the first measurement slot; ¶ 72, The CLI measurement configuration may comprise at least one of a node identity (ID), a time-frequency location, a slot number or a symbol number of the CLI RS; ¶ 22, cross-link interference may occur among nodes in a wireless network. Each node in the wireless network may be…a communication apparatus (e.g., UE), and a UE may be engaged in communication with…another UE…at a given time. Thus, the cross-link interference measurements may associate three types of node pairs:…UE-UE; ¶ 62, CLI RS (e.g., SRS) from other nodes. Examiner correspond the first node to the first UE and one of the other nodes to the second UE); 
and refraining from performing the CLI measurement (¶ 69, apparatus 510 determining whether to perform a CLI measurement in the first measurement slot according to the CLI measurement configuration; ¶ 27, After receiving the CLI measurement configuration, the node may be able to determine whether to perform the CLI measurement according to the CLI measurement configuration; ¶ 29, For UE-UE interference measurements, each UE may receive the CLI measurement configuration to determine whether to transmit the CLI RS (e.g., SRS) or measure CLI RS (e.g., SRS) in each time interval (e.g. slot). For example, in the first time interval, UE 1, UE 2 and UE 3 may be configured to transmit the CLI RS and UE 4, UE 5 and UE 6 may be configured to receive the CLI RS. In the second time interval, UE 1, UE 4 and UE 5 may be configured to transmit the CLI RS and UE 2, UE 3 and UE 6 may be configured to receive the CLI RS. In the third time interval, UE 2, UE 4 and UE 6 may be configured to transmit the CLI RS and UE 1, UE 3 and UE 5 may be configured to receive the CLI RS. In the fourth time interval, UE 3, UE 5 and UE 6 may be configured to transmit the CLI RS and UE 1, UE 2 and UE 4 may be configured to receive the CLI RS). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s teachings with Yang’s one or more other embodiments. The motivation is providing proper cross-link interference measurement mechanisms for more real-time and efficient interference management among a plurality of nodes (Yang ¶ 7). 
Although Yang teaches a first user equipment (UE) configured for communication and a signal transmitted from a second UE and refraining from performing the CLI measurement, Yang does not explicitly disclose a first user equipment (UE) configured for communication using a first subcarrier spacing and a signal transmitted from a second UE at a second subcarrier spacing and refraining from performing the CLI measurement if the second subcarrier spacing is different from the first subcarrier spacing.
Wu in the same or similar field of endeavor teaches a first user equipment (UE) configured for communication using a first subcarrier spacing and a signal transmitted from a second UE at a second subcarrier spacing and the second subcarrier spacing is different from the first subcarrier spacing (¶ 153, The first terminal device and the second terminal device may transmit signals by using different subcarrier spacings; ¶ 155, the first terminal device may not only determine the corresponding measurement method, but also know to receive measurement information by using a subcarrier spacing # E (numerology # E). The 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s teachings with Wu’s above teachings. The motivation is helping to perform relatively accurate interference measurement (Wu ¶ 48). Known work in one field of endeavor (Wu prior art) may prompt variations of it for use in either the same field or a different one (Yang prior art) based on design incentives (helping to perform relatively accurate interference measurement) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the second subcarrier spacing and the first subcarrier spacing, the combination does not explicitly disclose determining whether the second subcarrier spacing is different from the first subcarrier spacing.
	Li in the same or similar field of endeavor teaches the concept of determining whether a second subcarrier spacing is different from a first subcarrier spacing (¶ 167, it is determined whether subcarrier spacings…are the same. When the subcarrier spacings are different…When the subcarrier spacings are the same). By modifying the combination’s teachings of the second subcarrier spacing and the first subcarrier spacing with Li’s teachings of determining whether a second subcarrier spacing is different from a first subcarrier spacing, the modification results in determining whether the second subcarrier spacing is different from the first subcarrier spacing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Li’s above teachings. The motivation is improving carrier utilization (Li ¶ 4). Known work in one field of endeavor (Li prior art) may prompt variations of it for use in either the same field or a different one (Yang prior art) based on design incentives (improving carrier utilization) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 20, Yang teaches an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and the processor to cause the apparatus to (fig. 5, apparatus 510 comprising processor 512 and memory 514 which is coupled to the processor 512; ¶ 48; abstract, a node of a wireless network): 
receive, at a first user equipment (UE) configured for communication, a configuration for performing a cross-link interference (CLI) measurement of a signal transmitted from a second UE (¶ 67, apparatus 510, as a first node of a wireless network, receiving a cross-link interference (CLI) measurement configuration; ¶ 69, apparatus 510 determining whether to perform a CLI measurement in the first measurement slot according to the CLI measurement configuration; ¶ 70, apparatus 510 receiving a CLI reference signal (RS); ¶ 71, apparatus 510 performing the CLI measurement in the first measurement slot; ¶ 72, The CLI measurement configuration may comprise at least one of a node identity (ID), a time-frequency location, a slot number or a symbol number of the CLI RS; ¶ 22, cross-link interference may occur among nodes in a wireless network. Each node in the wireless network may be…a communication apparatus (e.g., UE), and a UE may be engaged in communication with…another UE…at a given time. Thus, the cross-link interference measurements may associate three types of node pairs:…UE-UE; ¶ 62, CLI RS (e.g., SRS) from other nodes. Examiner correspond the first node to the first UE and one of the other nodes to the second UE); 
and refrain from performing the CLI measurement (¶ 69, apparatus 510 determining whether to perform a CLI measurement in the first measurement slot according to the CLI measurement configuration; ¶ 27, After receiving the CLI measurement configuration, the node may be able to determine whether to perform the CLI measurement according to the CLI measurement configuration; ¶ 29, For UE-UE interference measurements, each UE may receive the CLI measurement configuration to determine whether to transmit the CLI RS (e.g., SRS) or measure CLI RS (e.g., SRS) in each time interval (e.g. slot). For example, in the first time interval, UE 1, UE 2 and UE 3 may be configured to transmit the CLI RS and UE 4, UE 5 and UE 6 may be configured to receive the CLI RS. In the second time interval, UE 1, UE 4 and UE 5 may be configured to transmit the CLI RS and UE 2, UE 3 and UE 6 may be configured to receive the CLI RS. In the third time interval, UE 2, UE 4 and UE 6 may be configured to transmit the CLI RS and UE 1, UE 3 and UE 5 may be configured to receive the CLI RS. In the fourth time interval, UE 3, UE 5 and UE 6 may be configured to transmit the CLI RS and UE 1, UE 2 and UE 4 may be configured to receive the CLI RS). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s teachings with Yang’s one or more other embodiments. The motivation is providing proper cross-link interference measurement mechanisms for more real-time and efficient interference management among a plurality of nodes (Yang ¶ 7). 
Although Yang teaches a first user equipment (UE) configured for communication and a signal transmitted from a second UE and refrain from performing the CLI measurement and the memory and the processor to cause the apparatus to perform operations of the apparatus, Yang does not explicitly disclose a first user equipment (UE) configured for communication using a first subcarrier spacing and a signal transmitted from a second UE at a second subcarrier spacing and refrain from performing the CLI measurement if the second subcarrier spacing is different from the first subcarrier spacing and instructions stored in the memory and executable by the processor to cause the apparatus to perform operations of the apparatus.
Wu in the same or similar field of endeavor teaches a first user equipment (UE) configured for communication using a first subcarrier spacing and a signal transmitted from a second UE at a second subcarrier spacing and the second subcarrier spacing is different from the first subcarrier spacing (¶ 153, The first terminal device and the second terminal device may transmit signals by using different subcarrier spacings; ¶ 155, the first terminal device may not only determine the corresponding measurement method, but also know to receive measurement information by using a subcarrier spacing # E (numerology # E). The subcarrier spacing may be different from a subcarrier spacing used for data in a current cell, and the subcarrier spacing is larger than a subcarrier spacing used to send the measurement signal) and instructions stored in a memory and executable by a processor to cause an apparatus to perform various operations of an apparatus (¶ 37). By modifying Yang’s teachings of refrain from performing the CLI measurement with Wu’s teachings of the second subcarrier spacing is different from the first subcarrier spacing, the modification results in refrain from performing the CLI measurement if the second subcarrier spacing is different from the first subcarrier spacing and by modifying Yang’s teachings of the memory and the processor to cause the apparatus to perform operations of the apparatus with Wu’s teachings of instructions stored in a memory and executable by a processor to cause an apparatus to perform various operations of an apparatus, the modification results in instructions stored in the memory and executable by the processor to cause the apparatus to perform operations of the apparatus.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s teachings with Wu’s above teachings. The motivation is helping to perform relatively accurate interference measurement (Wu ¶ 48). Known work in one field of endeavor (Wu prior art) may prompt variations of it for use in either the same field or a different one (Yang prior art) based on design incentives (helping to perform relatively accurate interference measurement) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the second subcarrier spacing and the first subcarrier spacing, the combination does not explicitly disclose determine whether the second subcarrier spacing is different from the first subcarrier spacing.
	Li in the same or similar field of endeavor teaches the concept of determine whether a second subcarrier spacing is different from a first subcarrier spacing (¶ 167, it is determined whether subcarrier spacings…are the same. When the subcarrier spacings are different…When the subcarrier spacings are the same). By modifying the combination’s teachings of the second subcarrier spacing and the first subcarrier spacing with Li’s teachings of determine whether a second subcarrier spacing is different from a first subcarrier spacing, the modification results in determine whether the second subcarrier spacing is different from the first subcarrier spacing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Li’s above teachings. The motivation is improving carrier utilization (Li ¶ 4). Known work in one field of endeavor (Li prior art) may prompt variations of it for use in either the same field or a different one (Yang prior art) based on design incentives (improving carrier utilization) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim 27 recite similar limitations of claim 20 and additionally recite plural “means for”. However, the Examiner maps the plural “means for” to claim 20’s “a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to”. Therefore, for similar reasoning above in the rejection of claim 20, claim 27 is similarly rejected.
Claim 34 recite similar limitations of claim 20 and additionally recite “a non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable by a processor to”. However, the Examiner maps this feature to at least claim 20’s “An apparatus for wireless communications” and “memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to”. Therefore, for similar reasoning above in the rejection of claim 20, claim 34 is similarly rejected.

Regarding claim 21, the combination teaches the apparatus of claim 20, wherein the instructions are further executable by the processor to cause the apparatus to (Yang fig. 5 and ¶ 48; Wu ¶ 37): 
perform the CLI measurement on the signal to obtain a signal characteristic associated with the signal if the second subcarrier spacing is the same as the first subcarrier spacing (Yang ¶ 70, apparatus 510 receiving a CLI reference signal (RS) in the first measurement slot; ¶ 62, CLI RS (e.g., SRS) from other nodes; ¶ 71, apparatus 510 performing the CLI measurement in the first measurement slot; ¶ 35, UE may be configured to measure the reference symbol received power (RSRP) of each SRS; Wu ¶ 153, The first terminal device and the second terminal device may transmit signals by using different subcarrier spacings; Li ¶ 167, ¶ 167, it is determined whether subcarrier spacings…are the same…When the subcarrier spacings are the same); 
and report the signal characteristic to a serving base station (Yang ¶ 35, UE may further be configured to report…the RSRPs to its serving TRP; ¶ 57, Processor 512 may be configured to measure the reference symbol received power (RSRP) of each SRS. Processor 512 may further be configured to report…the RSRPs to network apparatus 520). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yang’s one or more other embodiments. The motivation is providing proper cross-link interference measurement mechanisms for more real-time and efficient interference management among a plurality of nodes (Yang ¶ 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wu’s teachings of a first UE configured for communication using a first subcarrier spacing and a signal transmitted from a second UE at a second subcarrier spacing and instructions stored in a memory and executable by a processor to cause an apparatus to perform various operations of an apparatus. The motivation is helping to perform relatively accurate interference measurement (Wu ¶ 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Li’s teachings of a second subcarrier spacing is the same as a first subcarrier spacing. The motivation is improving carrier utilization (Li ¶ 4).

Regarding claim 22, the combination teaches the apparatus of claim 20, wherein the configuration comprises a first configuration associated with a signal received power-type CLI measurement (Yang ¶ 68, apparatus 510 determining a first measurement slot according to the CLI measurement configuration;  ¶ 27, The node may be further configured to perform the CLI measurement in the measurement slots; ¶ 57, Processor 512 may be configured to measure the reference symbol received power (RSRP) of each SRS), 
and the refraining from performing the CLI measurement is based at least in part on the signal received power-type CLI measurement (Yang ¶ 69, apparatus 510 determining whether to perform a CLI measurement in the first measurement slot according to the CLI measurement configuration; ¶ 27, After receiving the CLI measurement configuration, the node may be able to determine whether to perform the CLI measurement according to the CLI measurement configuration; ¶ 29, For UE-UE interference measurements, each UE may receive the CLI measurement configuration to determine whether to transmit the CLI RS (e.g., SRS) or measure CLI RS (e.g., SRS) in each time interval (e.g. slot). For example, in the first time interval, UE 1, UE 2 and UE 3 may be configured to transmit the CLI RS and UE 4, UE 5 and UE 6 may be configured to receive the CLI RS. In the second time interval, UE 1, UE 4 and UE 5 may be configured to transmit the CLI RS and UE 2, UE 3 and UE 6 may be configured to receive the CLI RS. In the third time interval, UE 2, UE 4 and UE 6 may be configured to transmit the CLI RS and UE 1, UE 3 and UE 5 may be configured to receive the CLI RS. In the fourth time interval, UE 3, UE 5 and UE 6 may be configured to transmit the CLI RS and UE 1, UE 2 and UE 4 may be configured to receive the CLI RS; ¶ 57, Processor 512 may be configured to measure the reference symbol received power (RSRP) of each SRS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yang’s one or more other embodiments. The motivation is providing proper cross-link interference measurement mechanisms for more real-time and efficient interference management among a plurality of nodes (Yang ¶ 7).

Regarding claim 23, the combination teaches the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to (Yang fig. 5 and ¶ 48; Wu ¶ 37): 
receive a second configuration for performing a received power-type CLI measurement at the second subcarrier spacing (Wu ¶ 193, The first network side device sends configuration information of an interference measurement resource based on the first measurement signal resource; and correspondingly, the first terminal device receives the configuration information of the interference measurement resource; ¶ 194, The configuration information of the interference measurement resource is used by the first terminal device to determine a first measurement resource…A time-frequency location of the first measurement resource corresponds to all or some time-frequency locations of the first measurement signal resource; ¶ 90, the interference measurement may include measuring at least one of a reference signal received power (RSRP); ¶ 195, The second terminal device sends the measurement signal on the first measurement signal resource; ¶ 153, The first terminal device and the second terminal device may transmit signals by using different subcarrier spacings; ¶ 196, The first terminal device performs first interference measurement by using the first measurement resource); 
perform the received power-type CLI measurement (Wu ¶ 90, the interference measurement may include measuring at least one of a reference signal received power (RSRP); ¶ 195, The second terminal device sends the measurement signal on the first measurement signal resource; ¶ 153, The first terminal device and the second terminal device may transmit signals by using different subcarrier spacings; ¶ 196, The first terminal device performs first interference measurement by using the first measurement resource); 
and report a characteristic measured from the received power-type CLI measurement to a serving base station (Wu ¶ 90, the interference measurement may include measuring at least one of a reference signal received power (RSRP); ¶ 196, The first terminal device performs first interference measurement by using the first measurement resource; ¶ 197, The first terminal device reports, to the first network side device, an interference measurement result obtained based on the first interference measurement; fig. 11, first terminal device sending measurement result to first network side device; ¶ 17, a network side device serving the first terminal device…is denoted as a "first network side device"; ¶ 66, The network side device may include various forms of base stations). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wu’s teachings of a signal transmitted from a second UE at a second subcarrier spacing, instructions stored in a memory and executable by a processor to cause an apparatus to perform various operations of an apparatus, receive a second configuration for performing a received power-type CLI measurement at the second subcarrier spacing, perform the received power-type CLI measurement and report a characteristic measured from the received power-type CLI measurement to a serving base station. The motivation is helping to perform relatively accurate interference measurement (Wu ¶ 48).

Regarding claim 24, the combination teaches the apparatus of claim 20, wherein the first UE is served by a first cell of a first base station and the second UE is served by a second cell of a second, different base station (Yang ¶ 67, apparatus 510, as a first node of a wireless network; ¶ 22, nodes in a wireless network. Each node in the wireless network may be…a communication apparatus (e.g., UE), and a UE may be engaged in communication with…another UE…at a given time. Examiner correspond the first node to the first UE and one of the other nodes to the second UE; Wu ¶ 210, terminal devices in different cells; ¶ 8, the first terminal device and the second terminal device belong to different cells; ¶ 31, a serving cell of the first terminal device…a serving cell of the second terminal device; ¶ 207, the first network side device (a cell 1) and the second network side device (a cell 2); ¶ 66, The network side device may include various forms of base stations; ¶ 67, terminal device in the embodiments of this application may also be referred to as user equipment (UE)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wu’s teachings of a first UE is served by a first cell of a first base station and a second UE is served by a second cell of a second, different base station. The motivation is helping to perform relatively accurate interference measurement (Wu ¶ 48).

Regarding claim 25, the combination teaches the apparatus of claim 20, wherein the first UE and second UEs are served by a same cell (Yang apparatus 510, as a first node of a wireless network; ¶ 22, nodes in a wireless network. Each node in the wireless network may be…a communication apparatus (e.g., UE); Wu ¶ 210, different terminal devices in a same cell; ¶ 67, terminal device in the embodiments of this application may also be referred to as user equipment (UE)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wu’s teachings of a first UE and second UEs are served by a same cell. The motivation is helping to perform relatively accurate interference measurement (Wu ¶ 48).

Claims 2-6 recite similar limitations of claims 21-25, respectively and are thus rejected under similar rationale.
Claims 28-32 recite similar limitations of claims 21-25, respectively and additionally recite one or more “means for”. However, the Examiner maps the one or more “means for” to claim 20’s “a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to”. Therefore, for similar reasoning above in the rejection of claims 21-25, claims 28-32 are similarly rejected.
Claims 35-38 recite similar limitations of claims 21-24, respectively and are thus rejected under similar rationale.

Allowable Subject Matter
Claim(s) 7 and 26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/            Primary Examiner, Art Unit 2476